IN THE SUPREME COURT OF THE STATE OF DELAWARE

LEROY COOK, SR.,                               §
                                               §   No. 370, 2015
         Defendant Below-                      §
         Appellant,                            §
                                               §
         v.                                    §   Court Below—Superior Court
                                               §   of the State of Delaware,
STATE OF DELAWARE,                             §   in and for New Castle County
                                               §   Cr. ID 0608025757
         Plaintiff Below-                      §
         Appellee.                             §

                                Submitted: August 25, 2015
                                 Decided: October 21, 2015

Before STRINE, Chief Justice, HOLLAND, and SEITZ, Justices

                                        ORDER

         This 21st day of October 2015, the Court has considered the appellant

Leroy Cook’s opening brief, the State’s motion to affirm, and the record on

appeal. We find it manifest that the judgment below should be affirmed on

the basis of the Superior Court=s well-reasoned decision dated June 16, 2015.

The Superior Court did not err in concluding that Cook’s motion for

correction of illegal sentence, in fact, was not challenging the legality of his

sentence but instead was challenging the factual basis for Cook’s 2008 guilty

plea.1 As such, Cook’s motion was properly considered as a motion for

postconviction relief under Superior Court Criminal Rule 61.                Cook’s
1
    Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
attempt to avoid Rule 61’s procedural bars was unavailing. Cook’s motion

was both untimely and repetitive, and Cook failed to overcome the

procedural hurdles.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                          BY THE COURT:
                                          /s/ Leo E. Strine, Jr.
                                          Chief Justice




                                   2